           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION


UNITED STATES OF AMERICA        *
                                *


          V.                    *             OR 618-014-17
                                *


MICHAEL SHANE BISHOP            *
                                *




                             ORDER




     Pending before the Court is Defendant Michael Shane Bishop's

motion to obtain court documents.   (Doc. 581.)   Defendant requests

a copy of the docket sheet, his plea agreements, the indictment,

the judgment, and a transcript of his sentencing hearing so he may

prepare a collateral attack on his conviction.

     The Eleventh Circuit has held that a defendant does not have


a right to a free transcript or other court documents unless the

transcript is necessary to decide an issue presented in another

suit or appeal:

     We hold that a request by a prisoner for access to the
     court files of his underlying criminal conviction is
     premature prior to the filing of a collateral attack on
     that conviction; a prisoner is entitled to access to the
     court files only after he has made a showing that such
     files are necessary to the resolution of an issue or
     issues he has presented in a non-frivolous pending
     collateral proceeding.


Hansen v. United States, 956 F.2d 245, 248 (11th Cir. 1992); see

also Walker v. United States, 424 F.2d 278, 279 (5th Cir. 1970)
{''A federal prisoner is not entitled to obtain copies of court

records at Government expense for the purpose of searching the

record for possible error.").

        As   stated   in   his   motion    and   as   visible   from   the   record,

Defendant does not have an appeal or collateral attack pending,

making his motion premature.              Therefore, Defendant's motion (doc.

581) is DENIED.        As a courtesy, the Clerk is directed to include

a copy of the docket sheet pertaining only to this Defendant with

the service copy of this Order.^

     ORDER ENTERED at Augusta, Georgia, this                       day of January,

2020.




                                                 J.^^RAI^L HALl, CHIEF JUDGE
                                                 UNITE^ STATES DISTRICT COURT
                                                 lOUTttERN   DISTRICT OF GEORGIA




^ Defendant may make arrangements with the court reporter and clerk
to pay for copies of the other requested documents and transcript.
